Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Summary
	This Advisory is responsive to the after final response filed on 09 March 2021.
Response to Arguments
	The applicant’s arguments have been fully considered but they are not persuasive.
Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.
The Applicant contends that the inclusion of “of itself” provides a technical solution to a technical problem further citing comparisons to Microsoft Project.
The Examiner respectfully disagrees. Directing and monitoring task progress are processes that are capable of being performed in the human mind, but also notes these methods are directed to certain methods of organizing human behavior, specifically business relations. In Step 2A Prong Two, as well as Step 2B, these methods are applied to a generic computer to complete these actions (See MPEP 2106.05 (f)).
The Applicant further argues the Examiner failed to provide any evidence of the conventional nature of workflow management system that can direct itself.
The Examiner respectfully disagrees. While the amended limitation does describe directing “of itself,” the limitations do not further recite the any unconventional methods used. The tasks could be directed using a FIFO or LIFO method as recited in the limitation.
The 101 Rejections are maintained.
Response to Arguments - 35 USC § 103
	The Applicant contends the cited references do not teach “cause or allow the workflow management system to direct the execution of the first and second requisite tasks by the identified first and second task executors.”
The Examiner respectfully disagrees. Robson teaches taking a projection from definition through resolution and further teaches assigning each task to a specific person or entity. (See Robson, [col. 2, lines 19-24]; A still further object of the present invention is to provide a scheduling tool for large and complex projects that is sufficiently flexible as to enable project contributors to define new tasks and problem Issues and that enables tracking the progress of such new task and Issues, from definition through resolution thereof and further see Robson, [col. 7, lines 51-60]; Each of the newly defined and integrated Tasks, Issues, Change Requests and/or Change Orders who may be given primary responsibility for the resolution and completion of the newly defined and integrated Task, Issue, Change Request and/or Change Order. The present invention may also advantageously be configured to send a message (such as by email, for example) to the person assigned to any given Task, Issue, Change Request and/or Change Order). The Examiner notes that by assigning the tasks, the system is directing the necessary parties to complete each tasks.
The Applicant further contends that Robson is silent with regard to directing a first and second requisite task by an identified first and second task executor, further stating the workers are left to log into their devices to search for information.
The Examiner respectfully disagrees. Robson does teach directing specific tasks to specific individuals (or entities) and further states the system sending a message with the needed information (See Robson, [col. 7, lines 51-60]; Each of the newly defined and integrated Tasks, 
The Applicant further contends that Ingram merely teaches single tasks as a deliverable while the present application uses task within a workflow and further cites to Ingam [0035].
The Examiner respectfully disagrees and notes that while Robson is relied upon to teach the workflows or deliverables (projects) and direct a plurality of workers, (See Robson, [col. 9, lines 34-38]; FIG. 4 is a flowchart of a method for managing project that includes a plurality of interdependent tasks, according to an aspect of the present invention. As shown, the method includes a first step S41 in which (at least) a first and second task of the plurality of tasks are defined), Ingam does teach the use dispatch orders comprising multiple tasks (see Ingam, [0009]; Each set of assigned task is prioritized according to a corresponding dispatch order, and the management module dispatches the sets of assigned tasks to the workers based on the corresponding dispatch orders. The management module is further operable to receive an immediate next task request for a task and identify workers qualified to be designated the task as an immediate next task. The management module designates the task as an immediate next task for an identified worker and prioritizes the immediate next task first in the corresponding dispatch order of the set of assigned tasks to the identified worker).
While the newly amended claims will require further search and consideration, the Examiner does note that a brief search was conducted and points the applicant to review (see at least Nishikawa, [Fig. 5-7; Claim 9]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 3624